Citation Nr: 9908882	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-46 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as proximately due to or the result of 
smoking tobacco during active military service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The veteran had active service from November 1943 to November 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for the cause of the veteran's death as secondary to smoking 
of tobacco during active military service.  The RO had 
previously denied entitlement to service connection for the 
cause of the veteran's death from myocardial infarction with 
COPD as a contributing cause.  The appellant did not appeal 
that decision and it became final.  The issue before the 
Board is based on a new and separate claim that the cause(s) 
of the veteran's death were secondary to his in-service 
tobacco use.  See Harder v. Brown, 5 Vet. App. 183 (1993).


REMAND

The RO informed the appellant of the transfer of the appeal 
to the Board by a letter dated October 26, 1998.  With the 
informal hearing presentation of November 12, 1998, the 
appellant's representative submitted additional evidence, 
consisting of a memorandum, dated October 29, 1998, from a 
staff physician of the pulmonary section of the VA Medical 
Center in Houston.  The representative did not, however, 
waive RO consideration of this evidence.  

The additional evidence was received within 90 days of the 
notification of the transfer of the appeal to the Board.  See 
38 C.F.R. § 20.1304(a) (1998).  Consequently, the Board 
refers it to the RO under 38 C.F.R. § 20.1304(c) for review 
and preparation of a supplemental statement of the case 
(SSOC).  

Accordingly, the case is remanded for the following action:

1.  The RO should review the additional 
evidence submitted in November 1998.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action until she is so informed.  She 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
